DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Amendment / Arguments
Applicant’s amendment has been considered.  In response, the rejections under 101 are overcome.  However, regarding 102/103 rejections, the examiner is not persuaded that the amendments overcome the prior art of record. Thus, the rejections under 102 and 103 are maintained.  Applicant’s amendment removing some claim features, and adding that the second appearance is “more curved towards the user than the first appearance” and the added “bending” is taught by the Lin primary reference, paragraph 100.  The examiner recalls that she gave similar comments to Applicant’s representative during the 27 October 2020 interview. This was reflected also in the Examiner’s Substance of Interview (Mail Data: 11/02/2020).  
Basically, the added terms of curved and being more curved towards a user is taught by Lin. Per Lin, para. 100, a user can “move, stretch, pull-apart” the keyboard. These acts (moving, stretching, pulling apart) teach the claimed “bending”.   The fact that Lin expressly teaches that a user can move, stretch and pull-apart a virtual keyboard, also teaches the user being able to bend the same. Accordingly, the prior art rejections are maintained. 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 8, 13, 15, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin (WO 2004/044664 A1) (cited in Applicant’s IDS).

	Regarding claim 1: 
	Lin teaches: one or more computer storage media comprising computer-executable instructions (para. 22 and Fig. 8), which, when executed by one or more processing units of one or more computing devices (para. 22 and Figs. 1-2), cause the one or more computing devices to: 
	generate, on a display of a virtual-reality display device, a virtual user input device having a first appearance, when viewed through the virtual-reality display device, within a virtual-reality environment (paras. 19-24 and 56); 
	detect a first user action, in the virtual-reality environment, the first user action utilizing the virtual user input device to enter a first user input (e.g. para. 83-90 and 92, detecting a user interaction with a virtual keyboard, in a VR environment, see also above mapping re: VR environment); 
	detect a second user action, in the virtual-reality environment, the second user action directed to modifying an appearance of the virtual user input device in the virtual-reality environment (e.g. para. 100, use can grab handles and move, stretch or pull-apart the keyboard); and 
	generate, on the display, in response to the detection of the second user action, a bent version of the virtual user input device (para. 100, in response to user pulling, for example), 
	the bent version of the virtual user input device having a second appearance, when viewed through the virtual-reality display device, within the virtual-reality environment (para. 100, keyboard is bent, stretched, or basically the result of the pulling action); 
	wherein the second appearance is more curved towards the user than the first appearance, the second user action bending at least a portion of the virtual user input device towards the user in the virtual reality-environment (para. 100, when the keyboard is modified in shape/design/size, where the user can “move, stretch, pull-apart” the keyboard, one embodiment will result in the curvature towards the user).


	Regarding claim 8:
	Lin further teaches: the computer storage media of claim 1, wherein the virtual user input device is a virtual alphanumeric keyboard (e.g. para. 55 and Figs. 13-14)


	Regarding claim 13:
	Lin further teaches: the computer storage media of claim 1, wherein the second user action comprises the user grabbing and moving one or more handles protruding from the virtual user input device in the virtual-reality environment (para. 100).


	Regarding claim 15: see also claim 1. 
	Lin teaches: a method of reducing physical strain on a user utilizing a virtual user input device in a virtual-reality environment (paras. 19-22 and 56, in combination with para. 100, ergonomic keyboards), the user perceiving the virtual-reality environment at least in part through a virtual-reality display device comprising at least one display (paras. 22-24 and Figs. 1-2), the method comprising: 
	The method of claim 15 corresponds to the instructions of claim 1.  Therefore, the above rationale for rejecting claim 1 equally applies here to the method of claim 15.  


	Regarding claim 19: see claim 13. 
	Claim 19 recites features similar to claim 13.  The rationale for rejecting claim 13 equally applies to claim 19. 


	Regarding claim 20: see also claim 1. 
	Lin teaches: a computing device communicationally coupled to a virtual-reality display device comprising at least one display, the computing device comprising: one or more processing units; and one or more computer media comprising computer-executable instructions, which, when executed by the one or more processing units (see e.g. Figs. 1-2, 12 and paras. 19-24 and 56), cause the computing device to.
	The instructions of claim 20 corresponds to the computer-executable instructions of claim 1.  Therefore, the above rationale for rejecting claim 1 equally applies here to the instructions of claim 20.  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5, 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lin.

	Regarding claim 5:
	Lin further teaches: the computer storage media of claim 1, wherein the first appearance comprises the virtual user input device positioned in front of the user in the virtual-reality environment and 
	the second appearance comprises the virtual user input device bent at least partially around the user in the virtual-reality environment (see e.g. para. 100 and Fig. 16.  Claim 5 is one embodiment taught by Lin, with the input device in front of user, and then bent around user after grabbing handles and manipulating device). 



	Regarding claim 6:
	Lin further teaches: the computer storage media of claim 1, wherein the first appearance comprises the virtual user input device positioned horizontally extending away from the user in the virtual-reality environment and 
	the second appearance comprises the virtual user input device bent so that it curves vertically upward in the virtual-reality environment with a first portion of the virtual user input device that is further from the user in the virtual-reality environment being higher than a second portion of the virtual user input device that is closer to the user in the virtual-reality environment (see e.g. para. 100 and Fig. 16.  Claim 6 is one embodiment taught by Lin, also as a user design choice/user preference in the manipulating of the input device, all taught/suggested by Lin). 
	It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied references in view of same to have obtained the above.  The motivation would be to provide interactive flexibility in virtual environments. 


Regarding claim 9:
	Lin further teaches a ‘virtual tool palette’, see e.g. Fig. 16, which floats proximate to a user’s hand. Lin also teaches bending virtual input devices, as mapped above in claim 1 (see e.g. para. 100). Bending around a user’s hand is taught by user design choice/preferences. 
	It would have been obvious for one of ordinary skill in the art to have combined and modified the applied reference, in view of same, to have obtained: the computer storage media of claim 1, wherein the virtual user input device is a virtual tool palette that floats proximate to a user's hand in the virtual-reality environment, 
	the bent version of the virtual user input device comprising the virtual tool palette being bent around the user's hand in the virtual-reality environment, and the results of the modification would have been predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	The prior art included each element recited in claim 9, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.  


Claims 2, 3, 7, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Norris (U.S. Patent Application Publication No. 2017/0052702 A1). 

	Regarding claim 2:
	It would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained: the computer storage media of claim 1, wherein the bent version of the virtual user input device is bent along a predefined bend path anchored by a position of the user relative to a position of the virtual user input device in the virtual-reality environment, and the results of the modification would have been predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Norris teaches that predefined bend paths anchored by a position of the user relative to a position of the virtual user input device is known (i.e. see claims 1 and 3; and paras. 20, 24-27, 41-56, here, predefined bend paths of keys are anchored by user’s hand or fingers relative to position of keyboard/virtual user input device in VR).  Modifying the applied references, such that the bent version, per Lin, is bent along a predefined and anchored bend path, per Norris, to achieve ergonomic goals, per both references, is all of taught, suggested, and obvious and predictable over the prior art. 
	The prior art included each element recited in claim 2, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 



	Regarding claim 3:
	It would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained: the computer storage media of claim 1, wherein the bent version of the virtual user input device is bent to a maximum bend amount corresponding to a bending user action threshold even if the detected second user action exceeds the bending user action threshold, and the results of the modification would have been predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Both references teach features relating to ergonomic virtual keyboards and input device/device elements. See mapping to claim 1 and claim 7 in this action.  Lin teaches that users being able to create/save preferences are known, said preferences relating to the display features of virtual input devices.  See para. 100.  Norris teaches that user body parts, especially with regard to ergonomic goals, have ranges of motion, optimal positions, angular motion limitations, etc. (see e.g. paras. 21-54).  The examiner alternatively takes official notice that a human being’s body and body parts have limited 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.  


	Regarding claim 7:
	The applied reference to claim 1 does not proactively teach claim 7. 
	In analogous art, Norris teaches: the computer storage media of claim 1, wherein the computer-executable instructions for generating the bent version of the virtual user input device comprise computer-executable instructions which, when executed by the one or more processing units of the one or more computing devices, cause the one or more computing devices to: generate, on the display, as part of the generating the bent version of the virtual user input device, skewed or bent versions of multiple ones of individual virtual user input element of the virtual user input device, 
	each of the multiple ones of the individual virtual user input elements being skewed or bent in accordance with their position on the virtual user input device (see e.g. Abstract, claim 1 and Fig. 3A-4C, 8B 8C, letter keys, as individual virtual user input elements, are skewed or bent in accordance with their position).
	It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied references in view of Norris to have obtained the above.  The motivation would be to provide interactive flexibility in virtual environments. 


	Regarding claim 16: see claim 2. 
	Claim 16 recites features similar to claim 2.  The rationale for rejecting claim 2 equally applies to claim 16. 


	Regarding claim 17: see claim 7. 
	Claim 17 recites features similar to claim 7.  The rationale for rejecting claim 7 equally applies to claim 17. 
.


Claims 10, 11, 12, 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Kraver (U.S. Patent Application Publication No. 2018/0300953 A1) (cited in Applicant’s IDS). 

	Regarding claim 10:
	It would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained: the computer storage media of claim 1, comprising further computer-executable instructions which, when executed by the one or more processing units of the one or more computing devices, cause the one or more computing devices to: detect the user turning from an initial position to a first position; and 
	generate, on the display, in response to the detection of the user turning, the virtual user input device in a new position in the virtual-reality environment; 
	wherein the generating the virtual user input device in the new position is only performed if an angle between the initial position of the user and the first position of the user is greater than a threshold angle, and the results of the modification would have been predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Kraver teaches, for virtual and augmented environments, that it is known to have physical and virtual anchor locations (see paras. 39-45). The physical anchor location can correspond to a user (e.g. para. 41, 94 and 95).  Kraver also teaches sensors to track and detect physical objects (e.g. paras. 83-94), such as those relating to physical 
	Modifying the applied references, in view of Kraver, to have included the above, is one embodiment of the teachings of Kraver to the virtual controls of the prior art, as mapped in claim 1. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.  


	Regarding claim 11:
	The above mapping to claim 10 equally applies here and should be read in conjunction. 
Kraver further teaches: the computer storage media of claim 10, wherein the new position of the virtual user input device is in front of the user when the user is in the first position (see above mapping to claim 10 and e.g. Kraver, paras. 102-35. Claim 11 is one embodiment of Kraver, to require that the virtual control or virtual input device always remain in front of the user or in a certain relationship to a user’s perspective).
	It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied references in view of Kraver have obtained the above.  The motivation would be to provide interactive flexibility with regard to movement in virtual environments. 


	Regarding claim 12:
	The above mapping to claim 10 equally applies here and should be read in conjunction.
	Kraver further teaches: the computer storage media of claim 10, wherein the new position of the virtual user input device is to a side of the user in the virtual-reality environment at an angle corresponding to the threshold angle (see above mapping to claim 10 and e.g. Kraver, paras. 102-35. Claim 12 is one embodiment of Kraver, in terms of location preferences of the virtual input device).
	It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied references in view 


	Regarding claim 14:
	It would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained: the computer storage media of claim 13, comprising further computer-executable instructions which, when executed by the one or more processing units of the one or more computing devices, cause the one or more computing devices to: 
	generate, on the display, the one or more handles only if a virtual user input device modification intent action is detected, the virtual user input device modification intent action being one of: 
	the user looking at the virtual user input device in the virtual-reality environment for an extended period of time or 
	the user reaching for an edge of the virtual user input device in the virtual-reality environment, and the results of the modification would have been predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Lin teaches handles in relation to a virtual input device, as mapped above in claim 1. Re: displaying only if intent is detected being one of looking or reaching, see Kraver, paras. 99-101. Modifying Lin, such that the handles, per Lin, are displayed only 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.  


	Regarding claim 18: see claim 10. 
	Claim 18 recites features similar to claim 10.  The rationale for rejecting claim 10 equally applies to claim 18. 



	
 Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
*   *   *   *   *
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sarah Lhymn whose telephone number is (571)270-0632.  The examiner can normally be reached on M-F, 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


Sarah Lhymn
Primary Examiner
Art Unit 2613



/Sarah Lhymn/Primary Examiner, Art Unit 2613